Holmes, J.,
dissenting. I must strongly dissent for a number of reasons. First, I am unalterably opposed to the position taken by the majority in Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504], an opinion which disemboweled and dismembered the long-established law of this state to the effect that civil actions in tort may not be brought by an employee against his employer for injuries received by the employee in the regular course of his employment.
Second, the facts of this case are markedly different from those found in Blankenship. Here, there are apparently no facts present — either in the injurious incident, or in the allegations of the complaint — which could reasonably be interpreted as constituting an intentional tort of the employer perpetrated against the employee. Although we do not have the pleadings and, more specifically, the complaint before this court, it appears that the facts are that the plaintiff was injured due to the fact that a fellow employee, *272while working on the press, tripped or triggered some mechanism of the machine which activated its movement and resulted in the injuries.
There appears to be no basis asserted here that allegations could be made that the employer, knowing of a defective condition of the machine, had compelled this plaintiff to continue to work with this machine. Nor is there a seeming basis for an allegation that the employer mandated this plaintiff, without proper instruction, to function with a piece of equipment for which he had not been trained, or had been improperly trained. Nor is there any other suggestion that the complaint contains any other jurisdictional basis upon which the trial court could review a now claimed intentional tort committed by the employer. Certainly, the mere usage of the words “intentional tort” within the complaint, without alleging some facts in support thereof, would not give the Court of Common Pleas jurisdiction in an industrial injury case.
Third, I base my dissent upon the fact that the stance of this employee has vested the jurisdiction for any industrial accident claim solely within the Industrial Commission of Ohio. Here, this employee had filed a claim for his injuries with the commission, and had in fact been awarded compensation from the Workers’ Compensation Fund for these injuries. In essence, it should be held that this employee either had waived, or should be estopped from, bringing a civil action in the Court of Common Pleas alleging the commission of an “intentional tort” by his employer.
The Court of Common Pleas, under these circumstances, has no lawful basis for determining that it had subject matter jurisdiction over this proceeding.
Accordingly, the writ of prohibition should issue.
Krupansky, J., concurs in the foregoing dissenting opinion.